Citation Nr: 0423475	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis and disc disease of the lumbosacral 
spine prior to September 28, 2000.  

2.  Entitlement to a disability rating in excess of 40 
percent for traumatic arthritis and disc disease of the 
lumbosacral spine.

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for traumatic 
arthritis and disc disease of the lumbosacral spine, and 
assigned a noncompensable initial rating for this disability.  
The veteran responded by filing a December 1996 Notice of 
Disagreement regarding this rating determination, and a 
December 1996 Statement of the Case was afforded him.  He 
then responded with a December 1996 VA Form 9, perfecting his 
appeal of this issue.  In April 1998, he testified before a 
RO hearing officer, and in May 2001, he testified before the 
undersigned Member of the Board.  

This appeal also arises from a June 2000 rating decision by 
the RO which denied the veteran a total disability rating 
based on individual unemployability.  He responded by filing 
a July 2000 Notice of Disagreement, and was sent an August 
2002 Statement of the Case by the RO.  He then filed an 
October 2002 VA Form 9, perfecting his appeal of this issue.  

This appeal was previously submitted to the Board in July 
1999, August 2001, and October 2003.  On each occasion, it 
was remanded to the RO for additional development.  

In a February 2001 rating decision, the RO awarded the 
veteran a 40 percent rating for his low back disability, 
effective September 28, 2000.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  

The issue of entitlement to an initial rating in excess of 10 
percent for traumatic arthritis and disc disease of the 
lumbosacral spine for the period prior to September 28, 2002, 
will be the subject of this Board decision.  The issue of 
entitlement to a disability rating in excess of 40 percent 
for traumatic arthritis and disc disease of the lumbosacral 
spine subsequent to September 28, 2000, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
the veteran's part.  Finally, because it is inextricably-
intertwined with another issue, the issue of entitlement to a 
total disability rating based on individual unemployability 
will be deferred by the Board pending resolution of the other 
issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Prior to September 28, 2000, the veteran's low back 
disability was characterized by forward flexion to at least 
75º, extension to 15º, and some pain on motion, without 
evidence of spasm.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for traumatic arthritis and disc disease of the lumbosacral 
spine for the period prior to September 28, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285-95 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1996 and 
August 2002 Statements of the Case, the various Supplemental 
Statements of the Case, and March 2002 and January 2003 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Charleston, SC, and these records were obtained.  Medical 
records have also been obtained from the Social Security 
Administration.  Private medical records have been obtained 
from I.E.M., M.D. and J.L., M.D.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
March 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in November 
1996, prior to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in March 
2004, in light of the additional development performed 
subsequent to November 1996.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Increased rating - Lumbosacral spine

The veteran seeks an increased initial rating for service-
connected disability of the low back.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As was noted in the introduction, the veteran was awarded an 
increased rating of 40 percent, effective September 28, 2000.  
Therefore, the Board must consider whether a disability 
rating in excess of 40 percent is warranted from September 
28, 2000, to the present, and whether a disability rating in 
excess of 10 percent is warranted from April 26, 1996, the 
effective date for the grant of service connection, to 
September 28, 2000.  At this time, the Board will consider 
only the issue of whether an initial rating in excess of 10 
percent is warranted for his low back disability for the 
period prior to September 28, 2000.  

The Board notes that the diagnostic criteria for the 
evaluation of spinal disabilities was recently modified on 
several occasions, effective September 23, 2002, and 
September 26, 2003.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243); 68 Fed. Reg. 51454-58 (August 27, 2003)(to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Because the 
Board is at this time only considering the period prior to 
September 28, 2000, the revised diagnostic criteria do not 
apply, as Congress made no provision to apply the revised 
regulations prior to their effective date.  

Prior to the regulatory changes, the veteran's low back 
disability was rated under Diagnostic Code 5295, for 
lumbosacral strain.  Diagnostic Code 5295 provided the 
following diagnostic criteria:

Characteristic pain on motion	10
Muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in 
standing position	20
Severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive 
Goldthwaite's sign; marked limitation of 
forward bending in the standing position; 
loss of lateral motion with osteoarthritic 
changes; or narrowing or irregularity of the 
joint space; or some of the above with 
abnormal mobility on forced motion	40

A 40 percent rating was the maximum schedular rating 
available under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

Arthritis of the lumbosacral spine may also be evaluated 
based on limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  Prior to September 26, 2003, 
limitation of motion of the lumbosacral spine was rated as 
follows:

Slight	10
Moderate	20
Severe	40

38 C.F.R. § 5292 (2003).  

On VA examination in October 1996, the veteran complained of 
chronic low back pain, with occasional spasms and stiffness 
at least three times per week, lasting an hour per episode.  
No radiation of his pain into the lower extremities or other 
symptoms of radiculopathy were reported.  He took medication 
for his pain.  On objective examination, he had a normal 
gait, and his spine was straight.  Forward flexion was to 
80º, and extension was to 15º, with no paraspinal spasm or 
tenderness.  Strength was 5/5 and sensation was intact in the 
lower extremities.  His knee and ankle reflexes were 
symmetrical, and straight leg raising was negative 
bilaterally.  An April 1996 X-ray of his lumbosacral spine 
was normal.  The final impression was of chronic mechanical 
low back pain with normal examination.  

The veteran next underwent VA examination in May 1998, at 
which time he again reported severe pain and spasm of the low 
back.  However, he denied any radiation of his pain into his 
legs, and no numbness or tingling was reported.  For his 
pain, he used medication, a TENS unit, a brace, and muscle 
cream.  On physical examination, he could bend to within 18 
inches of the floor.  He had no tenderness of the back, and 
strength in his lower extremities was "excellent," with no 
evidence of atrophy.  Sensation was intact in his legs, and 
reflexes were equal bilaterally.  Straight leg raising was 
negative on the right side and very mildly positive on the 
left.  A concurrent neurological examination was negative for 
any neurological deficits.  A May 1998 X-ray of his 
lumbosacral spine revealed mild osteoarthritic changes and 
minimal progression of his L4-5 spondylosis.  The final 
impression was of sciatica resulting in mild disability.  

In August 1999, the veteran was again examined by VA 
personnel.  He reported continuing chronic low back pain, 
increasing with activity, for which he took pain medication.  
He continued to deny radiation of his pain into his legs.  On 
physical examination, he had forward flexion to 75º, 
extension to 30º, and lateral flexion to 35º bilaterally.  
The examiner characterized this range of motion as "normal" 
for the lumbosacral spine.  Sensation over the lower 
extremities was intact, and muscle strength was 5/5.  Deep 
tendon reflexes were present and equal bilaterally at the 
knees and ankles.  The veteran reported pain on palpation of 
the lumbosacral spine, but no muscle spasm or fasciculation 
of the lumbar paraspinal muscles was observed.  His gait was 
non-antalgic and within normal limits.  No other focal 
neuromuscular deficits were reported.  X-rays of the 
lumbosacral spine revealed mild osteoarthritic changes, but 
his vertebral body alignment was intact, without evidence of 
compression deformity or destructive lesion.  The examiner 
noted no weakened movement, excess fatigability, or 
incoordination.  He also did not think additional limitation 
of motion would result from flare-up or pain on repeated use.  
Finally, the examiner stated the veteran's low back 
disability did not prevent him from all forms of employment.  

The veteran has sought VA outpatient treatment for his 
traumatic arthritis and disc disease during the pendency of 
this appeal.  He has consistently reported chronic low back 
pain which is aggravated on use, and for which he takes 
medication.  According to the veteran's accounts, he can no 
longer work secondary to his low back disability.  

The veteran has also sought private medical treatment for his 
low back disability since initiating this appeal.  In May 
1996 and January 1997 written statements, two private medical 
doctors confirmed the veteran experienced chronic low back 
pain.  He was examined by a private physician in February 
1998, at which time he reported a history of chronic low back 
pain which limited his activity.  On physical examination, 
the veteran was in no acute distress, and sensation was 
intact in the lower extremities.  Deep tendon reflexes were 
2+ bilaterally, and straight leg raising was negative 
bilaterally.  He denied any bladder or bowel incontinence.  
Range of motion testing revealed forward flexion to 90º, and 
extension and lateral flexion within normal limits.  The 
examiner characterized his limitation of motion as mild to 
moderate.  X-rays of the lumbosacral spine revealed mild 
degenerative changes.  The final impression was of chronic 
low back pain.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the veteran's traumatic 
arthritis and disc disease of the lumbosacral spine.  
According to the medical evidence of record, the veteran has 
not exhibited muscle spasm on extreme forward bending, or 
loss of lateral spinal motion, as would warrant a higher 
rating under the prior version of Diagnostic Code 5295.  The 
VA examination reports of October 1996, May 1998, and August 
1999 were all negative for any spasm of the paraspinal 
muscles on forward flexion.  Likewise, his February 1998 
private medical examination report contained no such finding.  
Next, all examination reports for the period prior to 
September 28, 2000, are negative for a loss of lateral 
motion, as the veteran has had at least some lateral motion 
at all times of record, and on his most recent examination, 
of August 1999, his lateral motion was full bilaterally.  
Overall, the clear preponderance of the evidence is against 
an initial rating in excess of 10 percent under Diagnostic 
Code 5295 for the veteran's traumatic arthritis and disc 
disease of the lumbosacral spine.  

Evaluation of the veteran's low back disability under the 
criteria for limitation of motion also would not result in a 
disability rating in excess of 10 percent.  For the period 
prior to September 28, 2000, the veteran has had forward 
flexion to at least 75º and extension to at least 15º at all 
times of record, and according to the February 1998 private 
examination report, the veteran's extension and bilateral 
flexion were within normal limits.  Also, no examiner has 
suggested the veteran has additional limitation of motion 
based on such factors as pain, pain on motion, weakness, 
incoordination, or fatigability, as might warrant a higher 
rating.  See DeLuca, supra.  Overall, the preponderance of 
the evidence is against a finding of moderate limitation of 
motion, as would warrant a 20 percent initial rating under 
the old criteria for Diagnostic Code 5292.  Inasmuch as the 
veteran's 10 percent evaluation reflects the highest degree 
of impairment shown since the date of the grant of service 
connection for this disability, there is no basis for a 
staged rating in the present case, other than as has already 
been assigned by the RO.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for veteran's 
traumatic arthritis and disc disease of the lumbosacral 
spine, for the period prior to September 28, 2000.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the period prior to September 28, 2000, for the veteran's 
traumatic arthritis and disc disease of the lumbosacral spine 
is denied.  


REMAND

The veteran seeks an increased rating in excess of 40 percent 
for the period subsequent to September 28, 2000 for his 
service-connected low back disability.  According to the 
January 2001 VA examination report, he complained of numbness 
radiating from his back into his left lower extremity.  On 
physical examination, his muscle strength of the left leg was 
noticeably weaker than on the right.  The final impression 
was of traumatic arthritis and disc disease of the 
lumbosacral spine, with peripheral neuropathy primarily 
involving the left leg.  Numbness of the left leg and 
erectile dysfunction were also noted on VA examination in 
April 2003.  

Generally, the evaluation of the same manifestations under 
different diagnostic codes is to be avoided.  See 38 C.F.R. 
§ 4.14 (2003).  Nevertheless, the VA may award separate 
disability ratings for impairment which is not duplicative or 
overlapping with the symptomatology of any other disability.  
See Esteban v. Brown, 6 Vet. App. 296 (1994).  In the present 
case, because the criteria for the evaluation of spinal 
disabilities do not include consideration of neurological 
impairment of the lower extremities, separate ratings may be 
awarded for peripheral neuropathy of the left leg, if in fact 
it is a symptom of the veteran's service-connected traumatic 
arthritis and disc disease of the lumbosacral spine.  Because 
such a determination requires addressing medical questions 
beyond the expertise of the Board, a remand to the RO for a 
VA medical examination is required.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (finding that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination).  

As the claim for a total disability rating based on 
individual unemployability may be directly affected by the 
rating ultimately assigned for the low back disability, the 
two issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 
Vet. App. 443, 445-46 (1994).  Therefore, adjudication of 
this issue is deferred pending final resolution of the 
veteran's increased rating claim, the subject of this remand.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The veteran should be scheduled for 
a VA medical examination, performed by a 
physician, in order to determine the 
degree of impairment resulting from his 
traumatic arthritis and disc disease of 
the lumbosacral spine, and if he has 
peripheral neuropathy of the left leg, or 
anywhere else, as a result of his 
service-connected low back disability.  
The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's attention is 
specifically directed to the findings of 
the January 2001 and April 2003 VA 
examinations (marked in the claims folder 
with yellow tabs labeled "VAX-back 
1/01" and "VAX-back 4/03" 
respectively").  The examination should 
include full range of motion studies and 
any other tests considered necessary by 
the examiner.  
The examiner should specifically 
note the frequency and duration of any 
incapacitating episodes resulting from 
the veteran's low back disability, as 
well as the presence and absence of the 
following: sciatic neuropathy, 
demonstrable muscle spasm, and absent 
ankle jerk or other abnormal reflexes.  
(An incapacitating episode is defined as 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)  
Any other disability or disabilities, 
neurological or otherwise, resulting from 
the veteran's service-connected low back 
disability, especially any disability of 
the left leg, should be noted and 
discussed, with full findings provided.  
The examiner should specifically state 
whether the veteran has peripheral 
neuropathy, or any other neurological 
impairment, of the left leg resulting 
from or as a symptom of his service-
connected low back disability.  
  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's claims for a 
disability rating in excess of 40 percent 
for a low back disability for the period 
subsequent to September 28, 2000, and for 
a total disability rating based on 
individual unemployability in light of 
any evidence added to the record.  The RO 
should also consider whether a separate 
rating is warranted under Esteban for 
additional disability of the veteran's 
left leg resulting from his low back 
disability.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, this issue should be returned 
to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



